UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NATHANAEL LENARD REYNOLDS, )
Plaintiff, i
V. i Civil Action No. 15-2157 (UNA)
TYLER BRYANT BROWN, et al., 3
Defendants. 3
MEMORANDUM OPINION

This matter is before the Court on the plaintiff 5 application to proceed in forma pauperis
and his pro se complaint. Generally, the plaintiff alleges that the defendants violated rights
protected under the Fifth, Sixth, Eighth and Fourteenth Amendments to the United States
Constitution in prosecuting the criminal case against plaintiff in the state courts of South
Carolina. He demands compensatory damages among other relief.

“[U]nder res judicata, ‘a ﬁnal judgment on the merits of an action precludes the parties or

their privies from relitigating issues that were or could have been raised in that action.” Drake

v. FAA, 291 F.3d 59, 66 (DC. Cir. 2002) (citing Allen v. McCurry, 449 US. 90, 94 (1980))

(emphasis omitted). Because the plaintiff s claims were brought or could have been brought in
his prior lawsuit, see Reynolds 1/. Brown, No. 4:15-cv-865, 2015 WL 4077168 (D.S.C. Mar. 5,
2015) (Magistrate Judge’s Report and Recommendation to dismiss constitutional claims “against
Williamsburg County Assistant Solicitors Tyler B. Brown . . . and Kimberly V. Barr . . . , and

Sumter County Solicitor Ernest A. Finney Ill”), adopted, 2015 WL 4078552 (D.S.C. June 30,

2015), the claims are now barred. An Order is issued separately.

DATE: //%/’LD/é  iW

United States District Judge